Citation Nr: 1443114	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-34 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating in excess of 10 percent prior to January 5, 2012, and 20 percent thereafter for a cervical spine disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to April 1986, and from April 1988 to January 2001.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas.  Due to the Veteran's place of residence, the RO in Muskogee, Oklahoma, subsequently assumed jurisdiction.  

In October 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO in Muskogee, Oklahoma.  A transcript of the proceeding has been associated with the Veteran's virtual file.  

In a January 2012 rating decision, the RO increased the Veteran's disability rating for his service-connected cervical spine disability to 20 percent disabling, effective January 5, 2012.  Because the maximum schedular rating was not assigned, the claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In December 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC).  The case has been returned to the Board for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents. 


FINDINGS OF FACT

1.  Prior to January 5, 2012, the Veteran's cervical spine disability is manifested by complaints of pain and limited range of motion, with no objective evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine greater than 170 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or evidence of incapacitating episodes having a total duration of least 2 weeks but less than 4 weeks during the past 12 months.  

2.  As of January 5, 2012, the Veteran's service-connected cervical spine disability is manifested by complaints of pain and limited range of motion, with no objective evidence of forward flexion 15 degrees or less; favorable ankylosis of the entire cervical spine; or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  Prior to January 5, 2012, the criteria for a disability rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293, 5242 (2013).  

2.  As of January 5, 2012, the criteria for a disability rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293, 5242 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

VA's Duty to Notify and Assist

VA has complied with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the RO to the Veteran dated in July 2008.  The letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his increased rating claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The July 2008 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  The July 2008 letter also advised him of the evidence necessary to establish a claim of entitlement to an increased rating under the specific diagnostic codes assigned to his service-connected cervical spine disability pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  As such, the Board finds that the duty to notify has been met.  

The RO has secured the Veteran's service treatment records (STRs), private treatment records, VA treatment records, as well as provided him with several VA medical examinations to rate the current severity of his service-connected cervical spine disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  The examinations were provided in September 2008, June 2010, January 2012, and March 2014.  These examinations are informed, competent and responsive to the issue, and a new VA examination to rate the severity of his cervical spine disability is not warranted.  The Veteran has submitted personal statements and representative argument.  

The Board also notes that the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  The Veteran did not raise any new issues relevant to his claim at the hearing, and there is also no indication of any outstanding evidence he might submit.  The Veteran's right to a Board hearing has been satisfied and no prejudicial error exists with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Appeals Management Center (AMC) complied with the Board's December 2013 remand directives pertaining to the increased rating claim for the service-connected cervical spine disability.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The AMC obtained additional VA outpatient treatment records, and afforded the Veteran an updated VA examination to ascertain the current severity of his service-connected cervical spine disability.  The AMC has complied with the Board's instructions.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).  

The Merits of the Increased Rating Claim

The Veteran filed for his increased rating claim in June 2008.  The Veteran's entire history is reviewed when assigning a disability rating per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his cervical spine disability has been more severe than at others, and rate it accordingly. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran's service-connected cervical spine disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5293-5242.  In this regard, the Board notes that Diagnostic Code 5293 (2003) pertains to the rating of intervertebral disc syndrome as in effect prior to September 26, 2003.  However, effective September 26, 2003, the rating criteria for evaluating all spine disorders were amended.  See 68 Fed. Reg. 51,454 -51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  As the Veteran filed his current claim for an increased rating in June 2008, the amended regulations are applicable.  As such, in the October 2008 rating decision on appeal, the RO hyphenated the diagnostic code under which the Veteran's cervical spine disability is rated to include Diagnostic Code 5242, which pertains to degenerative arthritis of the spine.  

Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating under Diagnostic Code 5003 requires involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  

Under the amended regulations, all back disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when the forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine is not greater than 170 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted when the forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine.  The criteria for a 50 percent rating pertain only to the thoracolumbar spine and are therefore not applicable in this case.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  
The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. At Note (1) (2013).  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Id. At Note (2).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2013).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Prior to January 5, 2012

In September 2008, the Veteran was afforded a VA examination for his cervical spine disability.  He reported sporadic neck pain being moderate in intensity and admitted to a single flare-up since neck surgery (partial discectomy from a herniated nucleus pulposus) being performed in June 2008.  He described the flare-up as being moderate in pain and lasting for several weeks.  He informed the examiner that he was unaware of the precipitating cause, but admitted to having additional limitation of motion and functional impairment during the flare-up.  

Upon physical examination testing, the examiner noted that the left shoulder was lower than the right; however, the Veteran indicated that it was due to a previous shoulder injury.  Range of motion testing of the cervical spine reflected forward flexion to 45 degrees without loss of range of motion on repetition and without pain, extension to 25 degrees without loss of range of motion on repetition and without pain, left and right lateral flexion to 20 degrees without loss of range of motion on repetition and without pain, and left and right lateral rotation to 45 degrees without loss of range of motion on repetition and without pain.  The VA examiner diagnosed the Veteran with degenerative disc disease of the cervical spine.  

In June 2010, the Veteran underwent a second VA examination for his cervical spine disability.  He reported experiencing intermittent spasms in his neck, along with flare-ups approximately four or five days before rain.  During flare-ups, he reported having increased pain, but no change in range of motion.  He denied taking any medication for his neck or having any incapacitating episodes within the past year.  

Physical examination testing of the cervical spine revealed mild tender palpation in the cervical area.  There was no evidence of paraspinous muscle spasms.  Range of motion testing showed forward flexion to 35 degrees with pain, extension to 45 degrees, left lateral flexion to 40 degrees with pain, right lateral flexion to 35 degrees, left rotation to 35 degrees with pain, and right rotation to 50 degrees with pain.  The examiner noted that with three repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  There was also no sensory loss with monofilament testing, and deep tendon reflexes (DTRs) were 1+ bilaterally.  After review of x-ray results, the examiner diagnosed the Veteran with degenerative changes of the cervical spines.  

June 2010 VA outpatient x-ray results showed mild degenerative spurring involving the cervical spine with no acute fracture or subluxation.  

Based on the evidence above, the Veteran's service-connected cervical spine disability does not warrant an increased rating in excess of 10 percent, prior to January 5, 2012.  There is no evidence showing forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine note greater than 170 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or evidence of IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

As mentioned previously, the Veteran's service-connected cervical spine disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 references Diagnostic Code 5003.  Under Diagnostic Code 5003 (degenerative arthritis), if the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Here, the Veteran has a compensable rating because of limitation of motion, so Diagnostic Code 5003 is inapplicable.  As such, the Veteran is rated under the General Rating Formula for Diseases and Injuries of the Spine.

The Board finds that a disability rating in excess of 10 percent, prior to January 5, 2012, is not warranted under the General Rating Formula for the Veteran's cervical spine disability.  Specifically, in order to warrant the next-higher 20 percent disability rating, forward flexion of the cervical spine must be greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine cannot greater than 170 degrees; or the evidence must show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Such as not been shown in this case.  At both the September 2008 and June 2010 VA examinations, the Veteran's forward flexion of the cervical spine was to 45 and 35 degrees, respectively, which is greater than 30 degrees.  Additionally, the combined ranges of motion at the September 2008 and June 2010 VA examinations were 200 and 240 degrees, respectively, which are well over 170 degrees.  Finally, while the June 2010 examiner noted mild tender palpation in the cervical spine, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Therefore, a higher disability rating is not warranted under Diagnostic Code 5243 for limitation of motion under the General Rating Formula.  A higher disability rating is also not warranted under the formula for IVDS based on incapacitating episodes.  Neither VA examiner concluded that the Veteran had IVDS of the cervical spine, and the Veteran denied having incapacitating episodes at the June 2010 examination.  As such, a higher disability rating is not warranted under Diagnostic Code 5243 based on incapacitating episodes, prior to January 5, 2012.  

The Board notes that the General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neither the September 2008 examiner nor June 2010 examiner mention any neurologic abnormalities or findings related to the service-connected cervical spine disability.  Specifically, the June 2010 examiner concluded that there was no sensory loss with monofilament testing, deep tendon reflexes were 1+ bilaterally, and the Veteran displayed good control of his bowel and bladder function.  Thus, the medical evidence of record does not show associated objective neurologic abnormalities of bowel or bladder impairment so that a separate neurological disability rating, as it applies to his service-connected cervical spine disability is warranted, prior to January 5, 2012.  

The Board has considered whether a higher rating is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  During range of motion testing, the September 2008 examiner determined that the Veteran could perform all movements (i.e., flexion, extension, lateral flexion, rotation) without loss of range of motion on repetition and without pain.  In June 2010, the examiner noted that the Veteran displayed pain while performing forward flexion, left lateral flexion, and left rotation.  The evidence does show that the Veteran experiences painful motion; however it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.

The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected cervical spine disability has worsened.  However, the objective clinical findings do not support his assertions for the reasons stated above.  The preponderance of the evidence is against the Veteran's claim and an increased rating in excess of 10 percent for a cervical spine disability, prior to January 5, 2012, must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

As of January 5, 2012

In January 2012, the Veteran was afforded his third VA examination for his service-connected cervical spine disability.  He informed the examiner that his cervical spine disability had worsened, and he has paralysis all the way up "into his brain."  He reported flare-ups associated with his neck during a change in the weather.  

Upon physical examination testing, there was no evidence of localized tenderness or pain to palpation for joints/soft tissue of the cervical spine, guarding and/or muscle spasm of the cervical spine, or IVDS of the cervical spine.  Muscle strength testing was 5/5 (normal strength) for bilateral elbow flexion, bilateral elbow extension, bilateral wrist flexion, bilateral wrist extension, bilateral finger flexion, and bilateral finger abduction.  There was no evidence of muscle atrophy, DTRs were 2+ (normal), and sensory examination testing was normal.  Range of motion testing reflected forward flexion to 20 degrees with pain, extension to 30 degrees with pain, right lateral flexion to 20 degrees with pain, left lateral flexion to 20 degrees with pain, right lateral rotation to 50 degrees with pain, and left lateral rotation to 50 degrees with pain.  After repetitive-use testing with three repetitions, range of motion testing reflected forward flexion to 20 degrees, extension to 30 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 50 degrees.  The examiner determined that there was no additional limitation in range of motion of the cervical spine following repetitive-use testing; however, there was functional loss and/or functional impairment of the cervical spine, with the contributing factors of less movement than normal and pain on movement.  The examiner noted no evidence of radicular pain or any other signs or symptoms due to radiculopathy, as well as no signs of any other neurologic abnormalities related to the cervical spine, such as bowel or bladder problems.  X-ray testing revealed arthritis, and the examiner diagnosed the Veteran with degenerative arthritis of the cervical spine and degenerative cervical disc disease.  

A fourth VA examination to assess the severity of the service-connected cervical spine disability was conducted in March 2014.  The Veteran reported that the pain associated with his cervical spine disability had worsened.  He complained of difficulty carrying weight, turning his neck while driving, and waking up nightly due to pain.  He admitted to taking injections in the neck for pain, as well as Tramadol and Celebrex.  The Veteran reported having flare-ups, but was not having a flare-up at the time of the examination.  
Upon physical examination testing, the examiner noted localized tenderness or pain to palpation for joints/soft tissue of the cervical spine, with no evidence of muscle spasm resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was 5/5 or normal strength for bilateral elbow flexion, bilateral elbow extension, and bilateral wrist flexion, and 4/5 or active movement against some resistance for bilateral finger flexion and bilateral finger abduction.  There was no evidence of muscle atrophy, radicular pain, or any other signs or symptoms due to radiculopathy.  DTRs were 2+ or normal for the biceps, triceps, and brachioradialis.  Sensory examination testing was normal for the bilateral shoulder area (C5), bilateral inner/outer forearm (C6/T1) and the left hand/fingers (C6-8).  The examiner noted decreased sensation in the right hand/fingers (C6-8).  

Range of motion testing reflected forward flexion to 30 degrees with pain at 25 degrees, extension to 20 degrees with pain at 15 degrees, right lateral flexion to 25 degree with pain at 20 degrees, left lateral flexion to 25 degrees with pain at 20 degrees, right lateral rotation to 45 degrees with pain at 40 degrees, and left lateral rotation to 45 degrees with pain at 40 degrees.  The examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions.  Range of motion testing after repetitive use testing revealed forward flexion to 30 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 45 degrees, and left lateral rotation to 45 degrees.  The examiner concluded that the Veteran has no additional limitation in range of motion of the cervical spine following repetitive-use testing, but has functional loss and/or functional impairment of the cervical spine.  The examiner noted that the contributing factors are less movement than normal and pain on movement.  X-ray testing results showed degenerative joint disease of the cervical spine and narrowing of the C5-C6 cervical disc space.  The VA examiner diagnosed the Veteran with IVDS with no incapacitating episodes over the past 12 months and degenerative disc disease of the cervical spine.  The examiner noted the Veteran's small area of numbness on the lateral aspect of the right forearm in the vicinity of a previous surgical scar and concluded that it is related to nerve damage during surgery and not related to his cervical spine disability.  The examiner further added that there is no evidence of any neurological findings related to his cervical spine disability and that the reduced strength on finger flexion and abduction on the right side is related to the right shoulder and forearm surgery and not his cervical spine disability.  

VA outpatient treatment records reflect continuing complaints and treatment for the Veteran's service-connected cervical spine disability.  In August 2012, a neurological examination revealed degenerative joint disease of the cervical spine with cervical spondylosis and cervical radiculopathy.  The VA neurologist noted that the Veteran's prior right shoulder injury contributed to the Veteran's symptoms.  In May 2013, the Veteran visited his local VA outpatient treatment facility with complaints of chronic neck pain.  It was noted that he had a history of degenerative disc disease with peripheral neuropathy.  In October 2013, the Veteran was diagnosed with cervical spondylosis.  

Applying the facts in this case to the criteria set forth above, the Board concludes that the criteria for a disability rating in excess of 20 percent for the service-connected cervical spine disability have not been met as of January 5, 2012.  In order to warrant the next-higher 30 percent disability rating under the General Rating Formula, the Veteran must demonstrate forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Such as not been shown in this case.  The Veteran demonstrated movement of the cervical spine at forward flexion, backward extension, lateral flexion, and rotation at the two VA examinations, and as such, there is no evidence of the Veteran having ankylosis of the cervical spine.  Additionally, range of motion testing reflected forward flexion of the cervical spine to 20 degrees at the January 2012 VA examination and to 30 degrees at the March 2014 VA examination.  Therefore, a rating in excess of 20 percent for the Veteran's service-connected cervical spine disability under the General Rating Formula is not warranted as of January 5, 2012.  

A higher rating is also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  At no time has the Veteran experienced an incapacitating episode associated with his service-connected cervical spine disability.  Although the March 2014 VA examiner diagnosed the Veteran IVDS, there is no evidence of any incapacitating episodes over the past 12 months.  See the March 2014 VA examination report.  As such a rating in excess of 20 percent for the Veteran's service-connected cervical spine disability is not warranted based on the frequency of physician prescribed incapacitating episodes as contemplated by Diagnostic Code 5243, as of January 5, 2012.  

The Board notes that the General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Board notes that the Veteran is currently service-connected for neuropathy of the right upper extremity, neuropathy of the left thumb, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity.  See the May 2014 rating decision.  However, besides radiculopathy and neuropathy, there is no evidence of any neurologic abnormalities or findings related to the service-connected cervical spine disability.  In both January 2012 and March 2014, the VA examiners found no evidence of radicular pain, any other signs or symptoms due to radiculopathy, or any other neurologic abnormalities related to the cervical spine such as bowel or bladder problems.  In fact, the March 2014 examiner attributed the numbness, nerve damage, and reduced strength on finger flexion and abduction on his right side to his right shoulder and forearm surgery, and not his service-connected cervical spine disability.  Thus, the medical evidence of record does not show associated objective neurologic abnormalities of bowel and bladder impairment so that a separate neurological disability rating, as it applies to his service-connected cervical spine disability is warranted.

The Board has considered whether an additional rating is available based on degenerative arthritis of the spine under Diagnostic Code 5003, however, such is not warranted in this case.  Indeed, to grant such an additional rating would violate the law against pyramiding, which specifically states that the rating of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  Here, the arthritis code directs that the disability be rated based on the particular limitation of motion codes; only if the disability does not warrant a rating under those codes is a rating solely for arthritis appropriate.  As explained above, the Veteran's limitation of motion of the cervical spine has been found to be compensable at the 20 percent level under 38 C.F.R. § 4.71, Diagnostic Code 5243 (2013).  Therefore, a separate rating based on arthritis is not warranted in this case.  
The Board has considered whether a higher rating is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The January 2012 examiner noted that the Veteran demonstrated functional loss and/or functional impairment with the contributing factors being less movement than normal and pain on movement.  Upon repetitive-use testing with three repetitions, the Veteran's range of motion was forward flexion to 20 degrees, extension to 30 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 50 degrees.  Thus, at its worst, the Veteran's forward flexion was to 20 degrees, which is indicative of a 20 percent disability rating under the General Rating Formula.  The evidence does show that the Veteran experiences painful motion; however it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  

The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected cervical spine disability has worsened.  However, the objective clinical findings do not support his assertions for the reasons stated above.  The preponderance of the evidence is against the Veteran's claim and an increased rating in excess of 20 percent for a cervical spine disability, as of January 5, 2012, must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Extraschedular Consideration

There is no evidence showing that his cervical spine disability has markedly interfered with his employment status beyond that interference contemplated by the assigned ratings, and there is also no indication that his service-connected cervical spine disability has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of Diagnostic Codes 5242 taking into account 38 C.F.R. §§ 4.40 and 4.45 as well.  A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular ratings in "exceptional" cases is not appropriate.  See Thun v. Peake, 22 Vet. App. 11 (2008).  


ORDER

A disability rating in excess of 10 percent, prior to January 5, 2012, for a cervical spine disability is denied.  

A disability rating in excess of 20 percent, as of January 5, 2012, for a cervical spine disability is denied.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


